DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-12, drawn to a method of detection.

Group II, claim(s) 13-16, drawn to a method of detection comprising separating the analyte of interest from the sample by applying a magnetic field to the analysis chamber to pull down the magnetic conjugates with analyte of interest associated therewith.


REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO 
MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of: 
contacting a sample with a magnetic conjugate comprising a magnetic particle and a capture
moiety configured to bind the analyte of interest in the sample;
contacting the sample with a reporter conjugate comprising a reporter and a reporter binding moiety configured to bind the analyte of interest in the sample;
binding the analyte of interest with the capture moiety and the reporter binding moiety;
separating the analyte of interest from the sample by applying a magnetic field to the analysis chamber; and
detecting the presence, absence, or level of the analyte of interest by detecting the reporter, 
this element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art in view of  Sitdikov et al. (US 2014/0170652 A1) and Bamdad et al. (US 2012/0135530 A1) (IDS references).

In particular, Sitdikov et al. discloses:
a method for detecting the presence or absence of an analyte (target} of interest in a sample (para [0065] 'Based on the presence or absence of the detectable marker, a determination is made about the presence or absence of targets in the sample'), the method comprising the steps of: contacting a sample (par [0011] 'a chamber for holding and releasing the magnetic particles into a sample to form a mixture') with a magnetic conjugate (para [0017] 'Within the cartridge, the magnetic particles initially bind to targets in a macrofluidic volume of fluid and then the magnetic particles are concentrated' for magnetic particles to bind they must be brought into contact) comprising a magnetic particle and a capture moiety (para (0018] 'Magnetic particles suitable for use in the target capture system are conjugated to a capture moiety specific to a target analyte') configured to bind the analyte of interest in the sample (para [0030] 'include binding moieties specific to a target so that targets within the sample will bind to the particle"); contacting the sample with a reporter moiety group (para [0058] 'capture moiety may be a nucleic acid probe ... binds to a target nucleic acid sequence ... A probe may be labeled with a reporter group moiety'); binding the analyte of interest with the capture moiety (magnetic particles para [0058] 'a buffer solution is added to the sample along with the magnetic particles to facilitate binding of the particles to targets within the sample') and the reporter binding moiety (para 0058] 'A probe may be labeled with a reporter group moiety'); separating (isolate) the analyte of interest from the sample by applying a magnetic field to the analysis chamber (para [0010] 'In certain aspects, the processes performed by the target capture system include introducing a 
Sitdikov et al. does not disclose contacting the sample with a reporter conjugate comprising a reporter and a reporter binding moiety configured to bind the analyte of interest in the sample.
However, Bamdad et al. discloses a method for detecting the presence or absence of an analyte of interest in a sample (para [0013] 'methods of detecting a target analyte in a sample ... the presence or absence of the ETMs is detected.), the method comprising the steps of contacting a sample (para (0013] 'The methods comprise adding the sample to a composition as outlined above, such that the target analyte binds to the transport composition') with a magnetic particle (para [0223] 'In a preferred embodiment, the ETM is attached directly to the reporter composition, i.e. directly to the particle. This may be done as is generally outlined above for the attachment of binding ligands to magnetic particles or other particles, using functional groups on both the particle and the ETMs for attachment.); binding moiety (ligand) configured to bind the analyte of interest in the sample (para (0014] 'The target analyte 20 binds to first binding ligand 10 and the second binding ligand 25, attached to the reporter particle 30. The reporter particle 30 comprises a plurality of ETMs 40, preferably linked to the reporter 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention, to modify the disclosure of Sitdikov et al. by combining the disclosure of Bamdad in order to bind the reporter-labeled analyte to the magnetic particle conjugate in order to attach a component that provides a stronger signal which is easier to detect by instrumentation.


Therefore, in light of the disclosures of  Sitdikov et al. and Bamdad et al., the technical feature linking the inventions of Groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant is also required to elect a single species from each of the following.
The species are as follows:
One species for the type of analyte  (see claim(s) 12 and 16)
Applicant is required to elect a single species from among those listed or a specific combination thereof. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: all claims are generic. 


Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A)	all alternatives have a common property or activity; AND

	(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR



	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Although the general species of:
type of analytes
share a common structure in that they are all (respectively):
compounds to be detected 

the common structures are not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally 
Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.



	
Conclusion
Claims are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Mon Thu 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/           Primary Examiner, Art Unit 1631